Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
Prior report: 2014 WL 5342845.
PER CURIAM:
Renee Ferebee appeals the district court’s order dismissing her removed civil action in which Ferebee alleged that employees at the Temple Hills Post Office tampered with her mail and treated her with disrespect. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Ferebee’s informal brief does not challenge the basis for the district court’s disposition, Ferebee has forfeited appellate *277review of the court’s order. Thus, although we grant leave to proceed on appeal in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.